DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner was unable to locate the Padgett Instruments by Miltex listed on the IDS filed January 6, 2020. Therefore, this document was not considered. An internet search lead to an integralife website that did have some retractors shown, but none seemed to be very relevant to the current limitations regarding changeable weight members.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollier et al. (US 2008/0076968; “Bollier”).
Claim 1, Bollier discloses a surgical retractor system comprising a retractor shaft member (Figs. 1-7 area that 714 and 814 point towards), the retractor shaft member including a distal working end (the teeth end) and a proximal weighted end (end that includes weights 220, etc.); and one or more weight members (220, etc.) that are configured to be releasably coupled to the retractor shaft member at the proximal weighted end (Figs. 1-5). 
Claim 3, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end includes a portion that is concaved (Fig. 2; near where 18c points).
 Claim 5, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end includes a kidney-shaped portion (envision a kidney shaped portion near where 14 points). 
Claim 7, Bollier discloses the surgical retractor system of claim 1, further comprises a base weight member that is fixed to the retractor shaft member (Fig. 7; 246). 
Claim 8, Bollier discloses the surgical retractor system of claim 7, wherein the one or more weight members are configured to releasably couple to the base weight member (Figs. 5-7). 
Claim 9, Bollier discloses the surgical retractor system of claim 8, wherein the one or more weight members comprise at least two separate weight members (Figs. 5-7; 220, etc.). 
Claim 10, Bollier discloses the surgical retractor system of claim 9, wherein the at least two separate weight members are configured to releasably couple to each other (Figs. 5-8; if the link of Fig. 8 is used a weigh from Fig. 7 can attach to 249 and a weight from Fig. 6 can attach to 240 side, claim doesn’t require the retractor blade to be connected). 
Claim 11, Bollier discloses the surgical retractor system of claim 8, wherein the one or more weight members comprise at least three separate weight members (Figs. 5-7). 
Claim 12, Bollier discloses the surgical retractor system of claim 11, wherein the at least three separate weight members are configured to releasably couple to each other (Figs. 5-8; if the link of Fig. 8 is used a weigh from Fig. 7 can attach to 249 and a weight from Fig. 6 can attach to 240 side, claim doesn’t require the retractor blade to be connected or doesn’t require all three to be connected to one another at the same time).
Claim 13, Bollier discloses the surgical retractor system of claim 1, wherein the distal working end of the retractor shaft member is releasably coupleable with a distal end portion of the retractor shaft member (Figs. 7 and 8; the link member could be considered the shaft member). 
Claim 14, Bollier discloses the surgical retractor system of claim 13, wherein the distal working end includes at least three retractor arms (Fig. 5; note the different ends that can be put on). 
Claim 15, Bollier discloses the surgical retractor system of claim 14, wherein two of the at least three retractor arms are configured to deliver lateral retraction (Fig. 5; each retractor arm can retract tissue any direction it needs to be retracted). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollier et al. (US 2008/0076968; “Bollier”), in view of Vayser et al. (US 2013/0267786; “Vayser”).
Bollier discloses the surgical retractor system as noted above.
However, Bollier does not disclose the distal working end including a roughened surface.
Vayser teaches a surgical retractor system (Figs. 1-9; abstract) that includes a distal working end that includes a roughened surface that is configured to have a higher coefficient of friction between the roughened surface and tissue of a patient than are other surfaces of the retractor shaft member and the roughened surface can be put anywhere on the distal end (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a roughened surface, as taught by Vayser, to the concaved portion of the working end of the system Bollier, in order to increase the gripping ability of the working end (paragraph ]0079]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollier et al. (US 2008/0076968; “Bollier”), in view of Resnick (US 6280379).
In regards to claim 16, Bollier discloses the system as noted above.
However, Bollier does not disclose the distal end having scalloped lateral sides.
Resnick teaches retractor blades that have a scalloped shape lateral sides (col. 6, lines 34-45).

In regards to claim 17, Bollier discloses the system as noted above.
However, Bollier does not disclose a light source coupleable to the retractor shaft member.
Resnick teaches a surgical retractor system that comprises a light source that is coupleable to the retractor shaft member (col. 7, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a light source that can couple to the retractor shaft, as taught by Resnick, to the system of Bollier, in order to provide improved visualization (col. 7, lines 1-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775